DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that the recitations regarding the metal surface of claims 12-21 are not positive recitations: the claims do not require the recitations regarding the metal surface as a component of the claimed invention. The recitations of the coating being applied directly to a metal surface, however, has been treated as a functional limitation, which requires that the coating is capable of being applied directly to a metal surface. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g). The recitations regarding the metal surface and the metal sheet are addressed below only to the extent that those recitations are functional limitations, which requires that the art is capable of performing the claimed function/s.

An obviousness double patenting rejection has not been made in reliance on parent application 15/343,899 because the coating Group of claims (which do not positively recite a metal surface) were restricted from the trashcan Group of claims in 15/343,899 (see page 2 of Office Action mailed November 2, 2017) (USPN 11,242,198 [Ap. No. 15/343,899] recites only trashcan claims).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Trogolo et al. (US 2003/0118664).
In regard to claims 1, 9 and 10, Trogolo et al. teach a coating for a household good (various household goods listed in paragraph 0069) comprising a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Trogolo et al. because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”; the coating layer (the substrate as claimed) includes non-hydrophilic polymer matrix 1 and the antimicrobial agents 4, 5, 6; see, for example, abstract, paragraph 0029 and Fig. 1). In regard to claims 9 and 10, Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048), and including, in regard to claim 10, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraph 0048).

In regard to the recitation regarding the coating being substantially streak-free, since the compositional and structural characteristics of the coating of Trogolo et al. correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 6, 9 and 10, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the coating being substantially streak-free, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 5, in regard to the recitation regarding the coating being sufficiently durable so that it can withstand repeated cleanings or washings without losing its antimicrobial properties,  since the compositional and structural characteristics of the coating of Trogolo et al. correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 6, 9 and 10, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the coating being able to withstand repeated cleanings or washings without losing its antimicrobial properties, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 6, Trogolo et al. teach that the coating may include polyethylene as the matrix polymer of the coating (paragraph 0068 and claim 40).

In regard to claim 7, in regard to the recitation regarding an amount of bacteria remaining on the coating being at least about 95% less than at the initial bacterial exposure 24 hours after the initial bacterial exposure to the coating, since the compositional and structural characteristics of the coating of Trogolo et al. correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 6, 9 and 10, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the amount of bacteria remaining on the coating relative to the initial bacterial exposure 24 hours after the initial bacterial exposure to the coating, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
In regard to claim 8, in regard to the recitation regarding the reduction of colony forming units caused by the coating over a period of about 24 hours as claimed in claim 8, 
since the compositional and structural characteristics of the coating of Trogolo et al. correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 6, 9 and 10, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the reduction of colony forming units caused by the coating over a period of about 24 hours, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
Claim Rejections - 35 USC §§ 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner notes that the recitations regarding the metal surface of claims 12-21 are not positive recitations: the claims do not require the recitations regarding the metal surface as a component of the claimed invention. The recitations of the coating being applied directly to a metal surface, however, has been treated as a functional limitation, which requires that the coating is capable of being applied directly to a metal surface. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g). The recitations regarding the metal surface and the metal sheet are addressed below only to the extent that those recitations are functional limitations, which requires that the art is capable of performing the claimed function/s.

Claims 12, 16 and 19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoberman (US 2003/0096062).
Claim 12 (and its dependent claims) is a product-by-process claim due to the recitations “wherein the coating is applied directly to a metal sheet used to form the surface of the household good by applying a slurry comprising a solvent, a polymeric substrate material, and the antimicrobial agent to the metal sheet using a reverse-rolling device and then drying to provide the coating on a coated sheet; and wherein the coated sheet is shaped to form the surface of the household good” (lines 6-10). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to claims 12 and 19, Hoberman teaches a coating for a household good (various household goods having a metal surface listed in paragraph 0007: door handle, toilet handle, waste container, utensils, water faucet and other products which come into contact with human beings, even though this teaching appears in the Background section of the reference, these items are clearly contemplated as metal items to be coated with the coating of Hoberman [and the metal surface specifically is to be coated with the coating], see throughout reference, including paragraphs 0013, 0014, 0043 and 0050 and claim 1 of Hoberman, teaching coating plastic or metal surfaces). Hoberman teaches that the coating comprises a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Hoberman because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”) (see for example, abstract, paragraphs 0043 and 0050 and claim 1 of Hoberman). In regard to claims 9 and 10, Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0050, 0049 and 0043), and including, in regard to claim 10, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraphs 0050 and 0049). The structural and compositional limitations that are positively recited (required) by the method limitations of claims 12 and 19 identified at the beginning of this rejection (the structure of a coating on a metal substrate of an article of some shape) are met by Hoberman. Examiner additionally notes that there is no reason that metal items such as door handles, toilet handles, waste containers, utensils and water faucets having the coating of Hoberman could not be formed via the process of applying the coating to a metal sheet and then shaping the coated sheet into the product as recited in lines 6-10 of claim 12. Therefore, Hoberman teaches a coating applied to a metal product that appears to be at least substantially identical to the claimed article. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to the recitation regarding the coating being substantially streak-free, since the compositional and structural characteristics of the coating of Hoberman correspond to the claimed compositional and structural limitations as discussed above in regard to claims 12, 18 and 19, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the coating being substantially streak-free, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 16, in regard to the recitation regarding the coating being sufficiently durable so that it can withstand repeated cleanings or washings without losing its antimicrobial properties, since the compositional and structural characteristics of the coating of Hoberman corresponds to the claimed compositional and structural limitations as discussed above in regard to claims 12, 18 and 19, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the coating being able to withstand repeated cleanings or washings without losing its antimicrobial properties, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Trogolo et al. (US 2003/0118664) in view of Ylitalo et al. (US 2009/0155451).
In regard to claims 2 and 3, Trogolo et al. teach the coating as discussed above in regard to claim 1. Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048).
While Trogolo et al. teach amounts of the metal ions on the zeolite relative to the weight of the metal ion-infused zeolite, Trogolo et al. do not explicitly teach the relative amount of the antimicrobial agent in the coating.
Ylitalo et al. teach an antimicrobial coating for household items (see, for example, paragraph 0014) comprising an antimicrobial agent where zeolites having one, two or all three of ionic silver, ionic copper and ammonium are suitable for the antimicrobial agent (paragraph 0029). Ylitalo et al. teach that the antimicrobial agent makes up a relative amount of from about 1 to about 10 wt. % of the coating (claim 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the antimicrobial agent (the ion infused zeolite) of Trogolo et al. in any amount within the range of about 1 to about 10 wt. %, including any amount that falls within the claimed ranges of about 0.1 to about 1.5 wt. % (claim 2) and about 1.1 to about 1.2 wt. % (claim 3), since such relative amounts are known suitable relative amounts for antimicrobial agents in antimicrobial coatings, as taught by Ylitalo et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trogolo et al. (US 2003/0118664) in view of Mills (US 2009/0201759).
In regard to claim 4, Trogolo et al. teach the coating including an antimicrobial agent as discussed above in regard to claim 1.
Trogolo et al. do not teach that the coating includes a material that resists or makes it easier to wipe away fingerprints or smudges.
Mills, however, disclose an antimicrobial coating that includes silver ion and/or copper ion infused zeolite as the antimicrobial agent (see, for example, paragraphs 0035-0038) and that the coating may include other additives in small amounts such as an additive that provides fingerprint resistance (paragraph 0047). Since Mills establishes that it is known in the art that an additive that provides fingerprint resistance may be included with an antimicrobial coating that includes an antimicrobial agent such silver ion and/or copper ion infused zeolite, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the fingerprint resistant additive in the coating of Trogolo et al. in order to confer fingerprint resistance on the coated articles of Trogolo et al. (Examiner notes that the fingerprint resistant additive of Mills would also make it easier to wipe away fingerprints and smudges because the additive makes the coating resistant to such marks, which would include conferring a weaker bond of any fingerprint or smudge to the antimicrobial coating).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trogolo et al. (US 2003/0118664) in view of Agrawal et al. (US 2014/0271757).
Trogolo et al. teach the coating as discussed above in regard to claim 1. Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048).
Trogolo et al. do not teach that the size of the zeolite is of that of a nanoparticle, which Applicant’s specification characterizes as less than 1000nm.
Agrawal et al., however, disclose an antimicrobial coating that includes an antimicrobial agent such as copper ion and silver ion-infused zeolite (paragraphs 0083 and 0084), where the size of the zeolite is preferably less than 300 nm (which is less than 1000 nm). Since Agrawal et al. establish that a zeolite of size less than 300 nm is a preferred size for zeolite particles to be infused with antimicrobial metal ions such as copper and silver, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used zeolite having a size of less than 300 nm as the copper ion and silver ion-infused zeolite of Trogolo et al.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2003/0096062).
In regard to claims 13 and 14, Hoberman teaches the coating as discussed above in regard to claim 12. Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0043 and 0050). Hoberman teaches that the relative amount of the antimicrobial agent in the polymer substrate of the coating is from 1 to 5 % (for the particular Type AJ zeolite antimicrobial agents discussed in paragraph 0043, and Hoberman teaches that this amount is similar for any of the zeolite antimicrobial agents). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the antimicrobial agent (the ion infused zeolite) of Hoberman in any amount within the range of about 1 to about 5 wt. %, including any amount of that range that overlaps with the claimed ranges of about 0.1 to about 1.5 wt. % (claim 2) and any of the values within the range about 1.1 to about 1.2 wt. % as claimed in claim 3, since such relative amounts are known suitable relative amounts for ion-infused (such as silver-, copper- and /or ammonium-infused) zeolite antimicrobial agents in antimicrobial coatings, as taught by Hoberman.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2003/0096062) in view of Mills (US 2009/0201759).
In regard to claim 15, Hoberman teaches the coating including an antimicrobial agent as discussed above in regard to claim 12.
Hoberman does not teach that the coating includes a material that resists or makes it easier to wipe away fingerprints or smudges.
Mills, however, disclose an antimicrobial coating that includes silver ion and/or copper ion infused zeolite as the antimicrobial agent (see, for example, paragraphs 0035-0038) and that the coating may include other additives in small amounts such as an additive that provides fingerprint resistance (paragraph 0047). Since Mills establishes that it is known in the art that an additive that provides fingerprint resistance may be included with an antimicrobial coating that includes an antimicrobial agent such silver ion and/or copper ion infused zeolite, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the fingerprint resistant additive in the coating of Hoberman in order to confer fingerprint resistance on the coated articles of Hoberman (Examiner notes that the fingerprint resistant additive of Mills would also make it easier to wipe away fingerprints and smudges because the additive makes the coating resistant to such marks, which would include conferring a weaker bond of any fingerprint or smudge to the antimicrobial coating).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2003/0096062) in view of Trogolo et al. (US 2003/0118664).
In regard to claim 17, Hoberman teaches the coating as discussed above in regard to claim 12. Hoberman teaches that a preferred matrix material for the coating is a urethane polyester (paragraphs 0043 and 0048). 
Hoberman does not explicitly teach polyethylene as a material of the coating.
Trogolo et al., however, teach household items having an antimicrobial coating for household goods (various household goods listed in paragraph 0069) where the coating comprises a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Trogolo et al. because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”; the coating layer (the substrate as claimed) includes non-hydrophilic polymer matrix 1 and the antimicrobial agents 4, 5, 6; see, for example, abstract, paragraph 0029 and Fig. 1). Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048), and including, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraph 0048). Trogolo et al. disclose that polyethylene, polyurethanes and polyesters are suitable materials for the matrix of coating (paragraph 0068 and claims 40 and 41). Since Trogolo et al. establish that polyethylene, polyurethanes and polyesters are all suitable materials for the matrix of an antimicrobial coating for household items having an antimicrobial agent that is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the urethane polyester matrix of the coating of Hoberman with polyethylene.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2003/0096062) in view of Agrawal et al. (US 2014/0271757).
Hoberman teaches the coating as discussed above in regard to claim 12. Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0043 and 0050).
Hoberman do not teach that the size of the zeolite is of that of a nanoparticle, which Applicant’s specification characterizes as less than 1000nm.
Agrawal et al., however, disclose an antimicrobial coating that includes an antimicrobial agent such as copper ion and silver ion-infused zeolite (paragraphs 0083 and 0084), where the size of the zeolite is preferably less than 300 nm (which is less than 1000 nm). Since Agrawal et al. establish that a zeolite of size less than 300 nm is a preferred size for zeolite particles to be infused with antimicrobial metal ions such as copper and silver, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used zeolite having a size of less than 300 nm as the copper ion and silver ion-infused zeolite of Hoberman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788